PER CURIAM.
In these consolidated cases, Thomas Abboud and Raymond and Cathy Vigneri appeal the district court’s1 adverse grant of summary judgment in an action brought against them under 47 U.S.C. § 553(c). Because they have provided no basis for *537reversal, see Iowa Network Servs., Inc. v. Qwest Corp., 466 F.3d 1091, 1094 (8th Cir.2006) (summary judgment standard of review), we affirm, see 8th Cir. R. 47B.

. The Honorable Joseph F. Bataillon, Chief Judge, United States District Court for the District of Nebraska.